Citation Nr: 0500664	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  02-10 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

1.  Entitlement to service connection for the claimed 
residuals of hepatitis.  

2.  Entitlement to service connection for heart, kidney and 
liver damage, to include as the claimed residuals of 
hepatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1971 to July 
1974.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 decision by the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

In this case, the veteran seeks entitlement to service 
connection for liver disease.  Essentially, the veteran 
contends that he had hepatitis in service.  The veteran's 
service medical records reflect treatment for diagnosed 
hepatitis in April 1973.  

VA is required to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2003).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

Additionally, the Board notes that in a June 2001 RO 
decision, the veteran was denied service connection for 
heart, kidney and liver damage.  

In a July 2001 rating action, the RO continued the denial of 
service connection for heart and kidney damage as secondary 
to hepatitis.  In February 2002, the veteran expressed his 
disagreement with the July 2001 decision.  In this case, the 
filing of a Notice of Disagreement initiates the appeal 
process.  Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995).  
However, the RO has not issued a Statement of the Case.  

Under the Court's jurisprudence, the Board is obligated to 
remand, rather than refer, this issue to the RO.  See 
Godfrey, supra; see also Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, this case is remanded for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information concerning all treatment he 
has received for the hepatitis or liver 
disease, as well as any related 
manifestations, since the time of 
service.  Based on his response, the RO 
should undertake all indicated action to 
obtain copies of the clinical records 
from any identified treatment source.  

2.  The RO should make arrangements for 
the veteran to be afforded an appropriate 
VA examination to determine the nature 
and likely etiology of his claimed liver 
disease.  The claims folder must be 
provided to the examiner for review in 
conjunction with the examination.  All 
necessary special studies or tests should 
be performed. Based on his/her review of 
the case, the examiner should provide an 
opinion, with adequate rationale, as to 
whether the veteran has current liver 
disability that at least as likely as not 
is due to hepatitis or other disease or 
injury in service.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  

3.  The RO must issue a Statement of the 
Case, containing all applicable laws and 
regulations, on the issues of service 
connection for heart, kidney and liver 
damage claimed as the residuals of 
hepatitis.  The veteran and his 
representative should be provided with 
copies of the Statement of the Case and 
advised of the time period in which to 
perfect his appeal.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
veteran's claims, if indicated.  If any 
benefit sought continues to be denied, 
the RO should issue a Supplemental 
Statement of the Case to the veteran and 
his representative and afford them an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


